--------------------------------------------------------------------------------

Exhibit 10.1
 
STANDBY EQUITY DISTRIBUTION AGREEMENT
 
THIS STANDBY EQUITY DISTRIBUTION AGREEMENT dated as of April ___, 2018 (this
“Agreement”) is made by and between YA II PN, LTD., a Cayman Islands exempt
limited partnership (the “Investor”), and LEAFBUYER TECHNOLOGIES, INC., a
company organized under the laws of the State of Nevada (the “Company”).
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall have the right to issue and sell to the
Investor, from time to time as provided herein, and the Investor shall purchase
from the Company up to $5,000,000 of the Company’s common stock, par value
$0.001 per share (the “Common Stock”); and
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, in addition to the commitment to purchase $5,000,000 of Common
Stock from time to time, the Company shall issue and the Investor shall purchase
from the Company $1,000,000 of the Company’s Common Stock on the date hereof;
and
 
WHEREAS, the shares of Common Stock are listed for trading on the OTCQB under
the symbol “LBUY;” and
 
WHEREAS, the offer and sale of the Common Stock issuable hereunder will be made
in reliance upon the provisions of Regulation D (“Regulation D”) promulgated
under the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder (the “Securities Act”), or upon such other exemption from
the registration requirements of the Securities Act as may be available with
respect to any or all of the transactions to be made hereunder.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
Article I. Certain Definitions
 
Section 1.01          “Additional Amount” shall have the meaning set forth in
Section 2.01(c)(ii).
 
Section 1.02          “Adjusted Advance Amount” shall have the meaning set forth
in Section 2.01(c)(i).
 
Section 1.03          “Advance” shall mean the portion of the Commitment Amount
requested by the Company in the Advance Notice.
 
Section 1.04          “Advance Date” shall mean the 1st Trading Day after
expiration of the applicable Pricing Period for each Advance.
 
Section 1.05          “Advance Notice” shall mean a written notice in the form
of Exhibit A attached hereto to the Investor executed by an officer of the
Company and setting forth the Advance amount that the Company requests from the
Investor.
 
Section 1.06          “Advance Notice Date” shall mean each date the Company is
deemed to have delivered (in accordance with Section 2.01(b) of this Agreement)
to the Investor an Advance Notice requiring the Investor to advance funds to the
Company, subject to the terms of this Agreement.
 

--------------------------------------------------------------------------------

Section 1.07          “Affiliate” shall have the meaning set forth in Section
3.07.
 
Section 1.08         “Applicable Laws” shall mean all applicable laws, statutes,
rules, regulations, orders, executive orders, directives, policies, guidelines
and codes having the force of law, whether local, national, or international, as
amended from time to time, including without limitation (i) all applicable laws
that relate to money laundering, terrorist financing, financial record keeping
and reporting, (ii) all applicable laws that relate to anti-bribery,
anti-corruption, books and records and internal controls, including the United
States Foreign Corrupt Practices Act of 1977, and (iii) any applicable
Sanctions.
 
Section 1.09          “Commitment Amount” shall mean the aggregate amount of up
to $5,000,000 (which for the avoidance of doubt, shall not include the
$1,000,000 Initial Purchase Price).
 
Section 1.10          “Commitment Fee” shall have the meaning set forth in
Section 13.05.
 
Section 1.11          “Commitment Fee Shares” shall have the meaning set forth
in Section 13.05.
 
Section 1.12          “Commitment Period” shall mean the period commencing on
the Effective Date and expiring upon the date of termination of this Agreement
in accordance with Section 11.02.
 
Section 1.13          “Common Stock” shall have meaning set forth in the
Recitals.
 
Section 1.14          “Company Indemnitees” shall have the meaning set forth in
Section 5.02.
 
Section 1.15          “Condition Satisfaction Date” shall have the meaning set
forth in Section 7.01.
 
Section 1.16          “Consolidation Event” shall have the meaning set forth in
Section 6.08.
 
Section 1.17          “Disclosure Schedules” shall mean the disclosure schedules
attached to this Agreement.
 
Section 1.18          “Effective Date” shall mean the date on which the SEC
first declares effective a Registration Statement registering the resale of the
Shares.
 
Section 1.19          “Environmental Laws” shall have the meaning set forth in
Section 4.08.
 
Section 1.20          “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder.
 
Section 1.21          “Excluded Day” shall have the meaning set forth in Section
2.01(c)(i).
 
Section 1.22          “Hazardous Materials” shall have the meaning set forth in
Section 4.08.
 
Section 1.23          “Indemnified Liabilities” shall have the meaning set forth
in Section 5.01.
 
Section 1.24          “Initial Closing” shall have the meaning set forth in
Section 2.05.
 
- 2 -

--------------------------------------------------------------------------------

Section 1.25          “Initial Purchase Price” shall have the meaning set forth
in Section 2.05.
 
Section 1.26          “Initial Shares” shall have the meaning set forth in
Section 2.05.
 
Section 1.27          “Investor Indemnitees” shall have the meaning set forth in
Section 5.01.
 
Section 1.28          “Market Price” shall mean the lowest daily VWAP during the
relevant Pricing Period, other than the daily VWAP on any Excluded Days.
 
Section 1.29          “Material Adverse Effect” shall mean any condition,
circumstance, or situation that would reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of this
Agreement or the transactions contemplated herein, (ii) a material adverse
effect on the results of operations, assets, business or condition (financial or
otherwise) of the Company and the Subsidiaries, taken as a whole, or (iii) a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under this Agreement.
 
Section 1.30          “Maximum Advance Amount” in respect of each Advance Notice
means $1,000,000.
 
Section 1.31          “Material Outside Event” shall have the meaning set forth
in Section 6.07.
 
Section 1.32          “Minimum Acceptable Price” shall be, with respect each
Advance Notice, 80% of the closing price of the Common Stock on the Principal
Market on (i) the Advance Notice Date if the Advance Notice is delivered after
the close of the Principal Market, or (ii) the last Trading Day immediately
prior to the Advance Notice Date if the Advance Notice is delivered prior to the
closing of the Principal Market.
 
Section 1.33          “Ownership Limitation” shall have the meaning set forth in
Section 2.01(d)(i).
 
Section 1.34          “Person” shall mean an individual, a corporation, a
partnership, an association, a trust or other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.
 
Section 1.35          “Plan of Distribution” shall have the meaning set forth in
Section 6.01(a).
 
Section 1.36          “Pricing Period” shall mean the 5 consecutive Trading Days
commencing on the Trading Day immediately following the Advance Notice Date.
 
Section 1.37          “Principal Market” shall mean the OTCQX, the OTCQB, the
New York Stock Exchange, the NYSE MKT, the NASDAQ Global Select Market, the
NASDAQ Global Market, or the NASDAQ Capital Market, whichever is at the time the
principal trading exchange or market for the Common Stock.
 
Section 1.38          “Purchase Price” shall mean the price per share obtained
by multiplying the Market Price by 92%.
 
- 3 -

--------------------------------------------------------------------------------

Section 1.39          “Registrable Securities” shall mean (i) the Shares, and
(ii) any securities issued or issuable with respect to any of the foregoing by
way of exchange, stock dividend or stock split or in connection with a
combination of shares, recapitalization, consolidation or other reorganization
or otherwise. As to any particular Registrable Securities, once issued such
securities shall cease to be Registrable Securities when (a) the Registration
Statement has been declared effective by the SEC and such Registrable Securities
have been disposed of pursuant to the Registration Statement, (b) such
Registrable Securities have been sold under circumstances in which all of the
applicable conditions of Rule 144 (or any similar provision then in force) under
the Securities Act (“Rule 144”) are met, or (c) such Registrable Securities may
be sold without any time, volume or manner limitations pursuant to Rule 144.
 
Section 1.40          “Registration Limitation” shall have the meaning set forth
in Section 2.01(d)(ii).
 
Section 1.41          “Registration Period” shall have the meaning set forth in
Section 6.01(b).
 
Section 1.42          “Registration Statement” shall mean a registration
statement on Form S-1 or Form S-3 or on such other form promulgated by the SEC
for which the Company then qualifies, and which form shall be available for the
registration of the resale by the Investor of the Registrable Securities under
the Securities Act.
 
Section 1.43          “Regulation D” shall have the meaning set forth in the
recitals of this Agreement.
 
Section 1.44          “Sanctions” means any sanctions administered or enforced
by U.S. Department of Treasury’s Office of Office of Foreign Asset Control of
the U.S. Department of Treasury from time to time (“OFAC”) or the U.S. State
Department, the United Nations Security Council, the European Union, Her
Majesty’s Treasury, or other relevant sanctions authority.
 
Section 1.45          “Sanctions Programs” means any OFAC economic sanction
program (including, without limitation, programs related to Crimea, Cuba, Iran,
North Korea, Sudan and Syria).
 
Section 1.46          “SEC” shall mean the U.S. Securities and Exchange
Commission.
 
Section 1.47          “SEC Documents” shall have the meaning set forth in
Section 4.04.
 
Section 1.48          “Securities Act” shall have the meaning set forth in the
recitals of this Agreement.
 
Section 1.49          “Settlement Document” shall have the meaning set forth in
Section 2.02(a).
 
Section 1.50          “Shares” shall mean the Common Stock to be issued from
time to time hereunder pursuant to Advances, the Initial Shares and the
Commitment Fee Shares.
 
Section 1.51          “Subsidiary” and “Subsidiaries” shall have the respective
meanings set forth in Section 4.01.
 
Section 1.52          “Transaction Documents” shall have the meaning set forth
in Section 4.02.
 
Section 1.53          “Trading Day” shall mean any day during which the
Principal Market shall be open for business.
 
- 4 -

--------------------------------------------------------------------------------

Section 1.54          “VWAP” means, for any Trading Day, the daily volume
weighted average price of the Common Stock for such date on the Principal Market
as reported by Bloomberg L.P. (or, if not reported on Bloomberg, L.P., another
reporting service reasonably agreed to by the parties) during regular trading
hours.
 
Article II. Advances
 
Section 2.01          Advances and Initial Purchase; Mechanics. Subject to the
terms and conditions of this Agreement (including, without limitation, the
provisions of Article VII hereof), the Company, at its sole and exclusive
option, may issue and sell to the Investor, and the Investor shall purchase from
the Company, shares of Common Stock on the following terms:
 

 
(a)
Advance Notice.  At any time during the Commitment Period the Company may
require the Investor to purchase shares of Common Stock by delivering an Advance
Notice to the Investor, subject to the conditions set forth in Section 7.01, and
in accordance with the following provisions:

 

(i)
The Company shall, in its sole discretion, select the Advance amount it desires
to request in each Advance Notice and the time it desires to deliver each
Advance Notice, which amount shall not exceed the Maximum Advance Amount,
provided, however, the Company acknowledges and agrees that the total Advance
amount that the Company will receive in connection with each Advance Notice may
be less than the Advance amount requested in the Advance Notice due to
reductions to the Advance amount in accordance with Section 2.01(c) and 2.01(d).

 

(ii)
There shall be no mandatory minimum Advances and no non-usages fee for not
utilizing the Commitment Amount or any part thereof.

 

(b)
Date of Delivery of Advance Notice. Advance Notices shall be delivered in
accordance with the instructions set forth on the bottom of Exhibit A. An
Advance Notice shall be deemed delivered on (i) the day it is received by the
Investor if such notice is received prior to 8:00 p.m. Eastern Time in
accordance with the instructions set forth on the bottom of Exhibit A or (ii)
the immediately succeeding day if it is received after 8:00 p.m. Eastern Time,
in each case in accordance with the instructions set forth on the bottom of
Exhibit A.

 

(c)
Minimum Acceptable Price.

 

(i)
With respect to each Advance Notice, each Trading Day during a Pricing Period
for which (A) the VWAP of the Common Stock is below the Minimum Acceptable Price
in effect with respect to such Advance Notice, or (B) there is no VWAP (each
such day, an “Excluded Day”), shall result in an automatic reduction to the
amount of the Advance set forth in such Advance Notice by 20% (the resulting
amount of each Advance being the “Adjusted Advance Amount”), and each Excluded
Day shall be excluded from the Pricing Period for purposes of determining the
Market Price.

 
- 5 -

--------------------------------------------------------------------------------

(ii)
The total amount of each Advance (after reductions have been made to arrive at
the Adjusted Advance Amount) shall be automatically increased by an amount (the
“Additional Amount”) equal to the product of (A) the number of shares of Common
Stock sold by the Investor on each Excluded Day, if any, and (B) a price per
share equal to the Minimum Acceptable Price in effect with respect to such
Advance Notice (without any further discount), provided that this increase shall
not cause the total Advance amount to exceed the amount set forth in the
original Advance Notice or any limitations set forth in Section 2.01(d).

 

(d)
Advance Limitations. Regardless of the Advance amount requested by the Company
in the Advance Notice and the adjustments contemplated by Section 2.01(c), the
Adjusted Advance Amount shall be reduced in accordance with each of the
following limitations:

 

(i)
Ownership Limitation; Commitment Amount. In no event shall the number of Shares
issuable to the Investor pursuant hereunder cause the aggregate number of shares
of Common Stock beneficially owned (as calculated pursuant to Section 13(d) of
the Exchange Act) by the Investor and its affiliates to exceed 4.99% of the then
outstanding Common Stock (the “Ownership Limitation”).  In connection with each
Advance Notice delivered by the Company, any portion of an Adjusted Advance
Amount that would (i) cause the Investor to exceed the Ownership Limitation or
(ii) cause the aggregate amount of Advances (that is, the aggregate amount of
prior Advances made to the Company plus such Adjusted Advance Amount) to exceed
the Commitment Amount shall automatically be withdrawn with no further action
required by the Company, and such Advance Notice shall be deemed automatically
modified to reduce the Adjusted Advance Amount by an amount equal to such
withdrawn portion. The Investor shall notify the Company promptly of any
reduction of the Adjusted Advance Amount due to the Ownership Limitation, but
failure to provide such notice shall have no effect on the operation or
implementation of the other provisions of this Section 2.01(d)(i).

 

(ii)
Registration Limitation. In no event shall the aggregate number of Shares
subject to an Advance Notice (as such number of Shares may be reduced pursuant
to Section 2.01(c) and Section 2.01(d)(i)) cause the number of Shares purchased
by the Investor pursuant to this Agreement to exceed the number of shares of
Common Stock registered for resale by the Investor under the Registration
Statement(s) then in effect (the “Registration Limitation”).  In connection with
each Advance Notice, any portion of an Adjusted Advance Amount (after giving
effect to any reduction in accordance with Section 2.01(d)(i)) that would exceed
the Registration Limitation shall automatically be withdrawn with no further
action required by the Company and such Advance Notice shall be deemed
automatically modified to reduce the aggregate amount of the Adjusted Advance
Notice by an amount equal to such withdrawn portion in respect of each Advance
Notice.

 
- 6 -

--------------------------------------------------------------------------------

(e)
Notwithstanding any other provision in this Agreement, the Company and the
Investor acknowledge and agree that (i) upon the Investor’s receipt of a valid
Advance Notice the parties shall be deemed to have entered into an unconditional
contract binding on both parties for the purchase and sale of Shares pursuant to
such Advance Notice in accordance with the terms of this Agreement and subject
to applicable law and (ii) subject to Section 3.08, the Investor may sell shares
of Common Stock of the Company during the Pricing Period.

 
Section 2.02          Closings. Each Closing shall take place as soon as
practicable after each Advance Date in accordance with the procedures set forth
below. In connection with each Closing, the Company and the Investor shall
fulfill each of its obligations as set forth below:
 

(a)
On each Advance Date, the Investor shall deliver to the Company a written
document, in the form attached hereto as Exhibit B (each a “Settlement
Document”), setting forth the Advance (taking into account any adjustments
pursuant to Section 2.01), the Market Price, the Purchase Price, the number of
Shares to be purchased by the Investor, and a report by Bloomberg, L.P.
indicating the VWAP for each of the Trading Days during the Pricing Period (or,
if not reported on Bloomberg, L.P., another reporting service reasonably agreed
to by the parties), in each case in accordance with the terms and conditions of
this Agreement. The number of Shares to be purchased by the Investor at the
Closing for such Advance shall equal the sum of (i) the Adjusted Advance Amount
divided by the Purchase Price, rounded to the nearest whole number of Shares,
plus (ii) the aggregate number of shares of Common Stock sold by the Investor on
Excluded Days during such Pricing Period (as contemplated by Section
2.01(c)(ii)).

 

(b)
Promptly after receipt of the Settlement Document with respect to each Advance
(and, in any event, not later than two Trading Days after such receipt), the
Company will, or will cause its transfer agent to, electronically transfer such
number of Shares to be purchased by the Investor (as set forth in the Settlement
Document) by crediting the Investor’s account or its designee’s account at the
Depository Trust Company through its Deposit Withdrawal at Custodian System or
by such other means of delivery as may be mutually agreed upon by the parties
hereto (which in all cases the resale of such Shares shall be covered by an
effective Registration Statement), and transmit notification to the Investor
that such Share transfer has been requested. Promptly upon receipt of such
notification, the Investor shall pay to the Company the aggregate amount of the
Advance (as set forth in the Closing Statement) in cash in immediately available
funds to an account designated by the Company in writing and transmit
notification to the Company that such funds transfer has been requested. No
fractional shares of Common Stock shall be issued, and any fractional amounts
shall be rounded to the nearest whole number of shares. Any certificates
evidencing Common Stock delivered pursuant hereto (other than any the Initial
Shares and the Commitment Fee Shares) shall be free of restrictive legends. To
facilitate the transfer of the shares of Common Stock (other than the Initial
Shares and the Commitment Fee Shares) by the Investor, such shares of Common
Stock will not bear any restrictive legends so long as there is an effective
Registration Statement covering such Common Stock. Upon the request of the
Investor at any time at which there is an effective Registration Statement
covering the Commitment Fee Shares and subject to applicable law, the Company
will use its commercially reasonable efforts to assist the Investor in
exchanging the original stock certificate evidencing the Initial Shares and the
Commitment Fee Shares for a certificate free of restrictive legends.

 
- 7 -

--------------------------------------------------------------------------------

(c)
On or prior to the Advance Date, each of the Company and the Investor shall
deliver to the other all documents, instruments and writings required to be
delivered by either of them pursuant to this Agreement in order to implement and
effect the transactions contemplated herein.

 
Section 2.03          Hardship. In the event the Investor sells Shares after
receipt of an Advance Notice and the Company fails to perform its obligations as
mandated in Section 2.02, the Company agrees that in addition to and in no way
limiting the rights and obligations set forth in Article V hereto and in
addition to any other remedy to which the Investor is entitled at law or in
equity, including, without limitation, specific performance, it will hold the
Investor harmless against any loss, claim, damage, or expense (including
reasonable legal fees and expenses), as incurred, arising out of or in
connection with such default by the Company and acknowledges that irreparable
damage would occur in the event of any such default. It is accordingly agreed
that the Investor shall be entitled to an injunction or injunctions to prevent
such breaches of this Agreement and to specifically enforce (subject to the
Securities Act and rules of the Principal Market), without the posting of a bond
or other security, the terms and provisions of this Agreement.
 
Section 2.04          In the event the Investor fails to perform its obligations
as mandated in Section 2.02, the Investor agrees that in addition to and in no
way limiting the rights and obligations set forth in Article V hereto and in
addition to any other remedy to which the Company is entitled at law or in
equity, including, without limitation, specific performance, it will hold the
Company harmless against any loss, claim, damage, or expense (including
reasonable legal fees and expenses), as incurred, arising out of or in
connection with such default by the Investor and acknowledges that irreparable
damage may occur in the event of any such default. It is accordingly agreed that
the Company shall be entitled to an injunction or injunctions to prevent such
breaches of this Agreement and to specifically enforce (subject to the
Securities Act and other rules of the Principal Market), without the posting of
a bond or other security, the terms and provisions of this Agreement.
 
Section 2.05          Initial Purchase and Sale of Common Stock.  On the date
hereof, the Company shall issue and sell to the Investor, and the Investor shall
purchase from the Company 869,565 shares of Common Stock (the “Initial
Shares”).  The aggregate purchase price for the Initial Shares to be purchased
by the Investor shall be $1,000,000 (the “Initial Purchase Price”).  The closing
of the purchase and sale of the Initial Shares (the “Initial Closing”) shall
take place on the date hereof. At the Initial Closing, (i) the Company shall
cause its transfer agent to issue and deliver the Initial Shares to the account
of the Investor, either by delivering to the Investor a certificate registered
in the Investor’s name representing the Initial Shares, or a statement
evidencing the book entry of the Initial Shares registered in the Investor’s
name, and (ii) upon receipt of confirmation of delivery and receipt of a
treasury order by the Company to its transfer agent regarding the issuance and
delivery of the Initial Shares, the Investor shall pay to the Company the
Initial Purchase Price by wire transfer to an account designated in writing by
the Company.
 
- 8 -

--------------------------------------------------------------------------------

Article III. Representations and Warranties of Investor
 
Investor hereby represents and warrants to, and agrees with, the Company that
the following are true and correct as of the date hereof and as of each Advance
Date:
 
Section 3.01          Organization and Authorization. The Investor is duly
organized, validly existing and in good standing under the laws of the Cayman
Islands and has all requisite power and authority to execute, deliver and
perform this Agreement, including all transactions contemplated hereby. The
decision to invest, the execution and delivery by the Investor of this Agreement
and the other Transaction Documents to which the Investor is a party, the
performance by the Investor of its obligations hereunder and thereunder, and the
consummation by the Investor of the transactions contemplated hereby and thereby
have been duly authorized and require no other proceedings on the part of the
Investor. The undersigned has the right, power and authority to execute and
deliver this Agreement and the other Transaction Documents to which the Investor
is a party, on behalf of the Investor or its shareholders. This Agreement and
such Transaction Documents have been (or, when executed and delivered, will be)
duly executed and delivered by the Investor and, assuming the execution and
delivery hereof and acceptance thereof by the Company, will constitute the
legal, valid and binding obligations of the Investor, enforceable against the
Investor in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or other laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies and except as rights to indemnification and to contribution
may be limited by federal or state securities law.
 
Section 3.02          Evaluation of Risks. The Investor has such knowledge and
experience in financial, tax and business matters as to be capable of evaluating
the merits and risks of, and bearing the economic risks entailed by, an
investment in the Company and of protecting its interests in connection with the
transactions contemplated hereby. The Investor acknowledges and agrees that its
investment in the Company involves a high degree of risk, and that the Investor
may lose all or a part of its investment.
 
Section 3.03          No Legal, Investment or Tax Advice from the Company. The
Investor acknowledges that it had the opportunity to review this Agreement and
the transactions contemplated by this Agreement with its own legal counsel and
investment and tax advisors. The Investor is relying solely on such counsel and
advisors and not on any statements or representations of the Company or any of
the Company’s representatives or agents for legal, tax, investment or other
advice with respect to the Investor’s acquisition of Shares hereunder, the
transactions contemplated by this Agreement or the laws of any jurisdiction.
 
Section 3.04          Investment Purpose. The shares of Common Stock purchased
by the Investor hereunder are being or will be purchased for its own account,
for investment purposes, and without any view or intention to distribute such
shares in violation of the Securities Act or any other applicable securities
laws. The Investor agrees not to assign or in any way transfer the Investor’s
rights to the shares or any interest therein or its obligations under this
Agreement and acknowledges that the Company will not recognize any purported
assignment or transfer except in accordance with applicable Federal and state
securities laws. No other Person has or will have a direct or indirect
beneficial interest in the shares. The Investor agrees not to sell, hypothecate
or otherwise transfer the Investor’s Common Stock unless such shares are
registered under Federal and applicable state securities laws or unless, in the
opinion of counsel satisfactory to the Company, an exemption from such
registration is available.
 
- 9 -

--------------------------------------------------------------------------------

Section 3.05          Accredited Investor. The Investor is an “Accredited
Investor” as that term is defined in Rule 501(a)(3) of Regulation D.
 
Section 3.06          Information. The Investor and its advisors (and its
counsel), if any, have been furnished with all materials relating to the
business, finances and operations of the Company and information it deemed
material to making an informed investment decision. The Investor and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company and its management and has received answers to such questions. Neither
such inquiries nor any other due diligence investigations conducted by the
Investor or its advisors, if any, or its representatives shall modify, amend or
affect the Investor’s right to rely on the Company’s representations and
warranties contained in this Agreement. The Investor understands that its
investment involves a high degree of risk. The Investor has sought such
accounting, legal and tax advice, as it has considered necessary to make an
informed investment decision with respect to the transactions contemplated
hereby.
 
Section 3.07          Not an Affiliate. The Investor is not an officer, director
or a person that directly, or indirectly through one or more intermediaries,
controls or is controlled by, or is under common control with the Company or any
“affiliate” of the Company (as that term is defined in Rule 405 promulgated
under the Securities Act).
 
Section 3.08          Trading Activities. The Investor’s trading activities with
respect to the Common Stock shall be in compliance with all applicable federal
and state securities laws, rules and regulations and the rules and regulations
of the Principal Market on which the Common Stock is listed or traded. Neither
the Investor nor its affiliates has any open short position in the Common Stock,
nor has the Investor entered into any hedging transaction that establishes a net
short position with respect to the Common Stock, and the Investor agrees that it
shall not, and that it will cause its affiliates not to, engage in any short
sales or hedging transactions with respect to the Common Stock; provided that
the Company acknowledges and agrees that upon receipt of an Advance Notice the
Investor has the right to sell (a) the Shares to be issued to the Investor
pursuant to the Advance Notice prior to receiving such Shares or (b) other
shares of Common Stock of the Company that it holds as a long position.
 
Section 3.09          General Solicitation. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Common Stock offered
hereby.
 
Article IV. Representations and Warranties of the Company
 
Except as set forth in the SEC Documents, or in the Disclosure Schedules, which
Disclosure Schedules shall be deemed a part hereof and shall qualify any
representation or warranty otherwise made herein, the Company represents and
warrants to the Investor that, as of the date hereof and as of each Advance Date
(other than representations and warranties which address matters only as of a
certain date, which shall be true and correct as written as of such certain
date), that:
 
- 10 -

--------------------------------------------------------------------------------

Section 4.01          Organization and Qualification. Each of the Company and
the Subsidiaries (as defined below) is an entity duly organized and validly
existing under the laws of its state of organization or incorporation, and has
the requisite power and authority to own its properties and to carry on its
business as now being conducted.  Each of the Company and the Subsidiaries is
duly qualified to do business and is in good standing (to the extent applicable)
in every jurisdiction in which the nature of the business conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. 
“Subsidiary” means a corporation, partnership, limited liability company, or
other business entity of which a majority of the shares of voting securities is
at the time beneficially owned, or the management of which is otherwise
controlled, directly or indirectly, through one or more intermediaries, or both,
by the Company, and all of the foregoing are collectively referred to herein as
the “Subsidiaries.”
 
Section 4.02          Authorization, Enforcement, Compliance with Other
Instruments. The Company has the requisite corporate power and authority to
enter into and perform its obligations under this Agreement and the other
Transaction Documents to which the Company is a party and to issue the Shares
and the Commitment Fee Shares in accordance with the terms hereof and thereof. 
The execution and delivery by the Company of this Agreement and such other
Transaction Documents, and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Shares) have been or (with respect to consummation) will be duly authorized
by the Company’s board of directors or other governing body and no further
consent or authorization will be required by the Company, its board of directors
or its shareholders.  This Agreement and the other Transaction Documents to
which it is a party have been (or, when executed and delivered, will be) duly
executed and delivered by the Company and, assuming the execution and delivery
thereof and acceptance by the Investor, constitute (or, when duly executed and
delivered, will be) the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
other laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies and except as rights to indemnification and to
contribution may be limited by federal or state securities law.  “Transaction
Documents” means, collectively, this Agreement and each of the other instruments
entered into or delivered by any of the parties hereto in connection with the
transactions contemplated hereby and thereby, as may be amended from time to
time.
 
Section 4.03          No Conflict. The execution, delivery and performance of
the Transaction Documents by the Company and the consummation by the Company of
the transactions contemplated hereby and thereby (including, without limitation,
the issuance of the Common Stock) will not (i) result in a violation of the
articles of association or other organizational documents of the Company or any
Subsidiary (with respect to consummation, as the same may be amended prior to
the date on which any of the transactions contemplated hereby are consummated),
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any Subsidiary is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations)
applicable to the Company or any Subsidiary or by which any property or asset of
the Company or any Subsidiary is bound or affected except, in the case of clause
(ii) or (iii) above, to the extent such violations that would not reasonably be
expected to have a Material Adverse Effect.
 
- 11 -

--------------------------------------------------------------------------------

Section 4.04          SEC Documents; Financial Statements. The Company has filed
all supplementary and periodic information, documents and reports required to be
filed by it with the SEC pursuant to Section 15(d) of the Exchange Act for the
two years preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material), and true and complete
copies of all such information, documents and reports are available through the
SEC’s website at http://www.sec.gov. As of their respective dates, (a) the most
recent annual report on Form 10-K filed by the Company and each other report
filed by the Company pursuant to Section 15(d) of the Exchange Act since the end
of the fiscal year for which such annual report was filed (the “SEC Documents”)
complied in all material respects with the requirements of the Exchange Act
applicable to the SEC Documents and (b) the financial statements of the Company
included in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the respective dates thereof and the results of
its operations and cash flows for the periods then ended (subject, in the case
of unaudited statements, to normal year-end audit adjustments).
 
Section 4.05          Equity Capitalization.  The authorized share capital of
the Company consists of 150,000,000 shares of Common Stock. All of outstanding
shares of Common Stock are duly authorized, validly issued, fully paid and
non-assessable.  As of the date hereof, 40,205,663 shares of Common Stock are
issued and outstanding.
 
Section 4.06         Intellectual Property Rights. The Company and the
Subsidiaries own or possess adequate rights or licenses to use all material
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and rights necessary to conduct their
respective businesses as now conducted, except as would not cause a Material
Adverse Effect. The Company and the Subsidiaries do not have any knowledge of
any infringement by the Company or any Subsidiaries of trademark, trade name
rights, patents, patent rights, copyrights, inventions, licenses, service names,
service marks, service mark registrations, or trade secrets, except as would not
cause a Material Adverse Effect. To the knowledge of the Company, there is no
claim, action or proceeding being made, brought or threatened, against the
Company or any Subsidiaries regarding trademark, trade name, patents, patent
rights, invention, copyright, license, service names, service marks, service
mark registrations, trade secret or other infringement, except as would not
reasonably be expected to cause a Material Adverse Effect; and the Company is
not aware of any facts or circumstances which might give rise to any of the
foregoing.
 
- 12 -

--------------------------------------------------------------------------------

Section 4.07          Employee Relations. Neither the Company nor any of its
Subsidiaries is involved in any labor dispute nor, to the knowledge of the
Company or any of its Subsidiaries, is any such dispute threatened, in each case
which is reasonably likely to cause a Material Adverse Effect.
 
Section 4.08          Environmental Laws.  The Company and the Subsidiaries (i)
are in compliance in all material respects with all Environmental Laws (as
defined below), (ii) have received all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct their respective
businesses and (iii) are in compliance with all terms and conditions of any such
permit, license or approval where, in each of the foregoing clauses (i), (ii)
and (iii), the failure to so comply would be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect.  The term
“Environmental Laws” means all applicable federal, state and local laws relating
to pollution or protection of human health or the environment (including,
without limitation, ambient air, surface water, groundwater, land surface or
subsurface strata), including, without limitation, laws relating to emissions,
discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations issued,
entered, promulgated or approved thereunder.
 
Section 4.09          Title. Except as set forth in the SEC Documents, except as
would not cause a Material Adverse Effect, the Company has good and marketable
title to its properties and material assets owned by it, free and clear of any
pledge, lien, security interest, encumbrance, claim or equitable interest other
than such as are not material to the business of the Company. Any real property
and facilities held under lease by the Company and the Subsidiaries are held by
them under valid, subsisting and enforceable leases with such exceptions as are
not material and do not interfere with the use made and proposed to be made of
such property and buildings by the Company and the Subsidiaries.
 
Section 4.10          Insurance. The Company and each of the Subsidiaries are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as management of the Company believes to be
prudent and customary in the businesses in which the Company and the
Subsidiaries are engaged. The Company has no reason to believe that it will not
be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that would not have a Material Adverse
Effect.
 
Section 4.11         Regulatory Permits. Except as would not cause a Material
Adverse Effect, the Company and the Subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, and neither the Company nor any Subsidiary has received any notice
of proceedings relating to the revocation or modification of any such
certificate, authorization or permits.
 
- 13 -

--------------------------------------------------------------------------------

Section 4.12          Internal Accounting Controls. Except as set forth in the
SEC Documents, the Company and each of the Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
Section 4.13          Absence of Litigation. Except as set forth in the SEC
Documents, there is no action, suit, proceeding, inquiry or investigation before
or by any court, public board, government agency, self-regulatory organization
or body pending against or affecting the Company, the Common Stock or any of the
Subsidiaries, wherein an unfavorable decision, ruling or finding would
reasonably be expected to have a Material Adverse Effect.
 
Section 4.14          Subsidiaries. Section 4.14 of the Disclosure Schedules
sets forth the name and jurisdiction of formation of each of the Subsidiaries
and the number and percentage of voting securities of each Subsidiary
beneficially owned by the Company.
 
Section 4.15          Tax Status. Each of the Company and the Subsidiaries (i)
has timely made or filed all foreign, federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has timely paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith,
and (iii) has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply.  There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company and the Subsidiaries know of no basis for any
such claim.
 
Section 4.16          Certain Transactions. Except as set forth in the SEC
Documents, none of the officers or directors of the Company is presently a party
to any transaction with the Company (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer or director, or to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer or director has a
substantial interest or is an officer, director, trustee or partner, other than
any of the foregoing that is not required to be disclosed in the SEC Documents.
 
Section 4.17          Fees and Rights of First Refusal. The Company is not
obligated to offer the Common Stock offered hereunder on a right of first
refusal basis or otherwise to any third parties including, but not limited to,
current or former shareholders of the Company, underwriters, brokers, agents or
other third parties.
 
Section 4.18          Dilution. The Company is aware and acknowledges that
issuance of Common Stock hereunder could cause dilution to existing shareholders
and could significantly increase the outstanding number of shares of Common
Stock.
 
- 14 -

--------------------------------------------------------------------------------

Section 4.19          No General Solicitation. Neither the Company nor any of
its affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Common Stock offered
hereby.  None of the Company or the Subsidiary, or any of its or their
affiliates or any other Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of Common Stock hereunder. 
The Company shall be responsible for the payment of any financial advisory fees
or brokers’ commissions (other than for Persons engaged by or on behalf of the
Investor or its investment advisor) relating to or arising out of the
transactions contemplated hereby based upon arrangements made by or on behalf of
the Company.  Neither the Company nor any of the Subsidiaries has engaged any
placement agent or other agent in connection with the offer or sale of Common
Stock hereunder.
 
Section 4.20          Acknowledgment Regarding Investor’s Purchase of Shares.
The Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length investor with respect to this Agreement and the
transactions contemplated hereunder. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereunder and any advice given by the Investor or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereunder is merely incidental to the Investor’s purchase of the
Shares hereunder. The Company is aware and acknowledges that it shall not be
able to request Advances under this Agreement if the Registration Statement is
not effective or if any issuances of Shares pursuant to any Advances would
violate any rules of the Principal Market. The Company further is aware and
acknowledges that any fees paid or Commitment Fee Shares issued pursuant to
Section 13.05 hereunder shall be earned on the date hereof and are not
refundable or returnable under any circumstances.
 
Section 4.21          Sanctions. Neither the Company nor any Subsidiary of the
Company, nor, to the Company’s knowledge, any director, officer, agent, employee
or affiliate of the Company or any Subsidiary of the Company, is a Person that
is, or is owned or controlled by a Person that is:
 

(a)
on the list of Specially Designated Nationals and Blocked Persons maintained by
OFAC from time to time;

 

(b)
the subject of any Sanctions; or

 

(c)
has a place of business in, or is operating, organized, or resident or doing
business in a country or territory that is, or whose government is, the subject
of Sanctions Programs (including without limitation Crimea, Cuba, Iran, North
Korea, Sudan and Syria)..

 
Article V.  Indemnification
 
The Investor and the Company represent to the other the following with respect
to itself:
 
- 15 -

--------------------------------------------------------------------------------

Section 5.01          Indemnification by the Company. In consideration of the
Investor’s execution and delivery of this Agreement, and in addition to all of
the Company’s other obligations under this Agreement, the Company shall defend,
protect, indemnify and hold harmless the Investor, and all of its officers,
directors, partners, employees and agents (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement) and
each person who controls the Investor within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Investor
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and reasonable
and documented expenses in connection therewith (irrespective of whether any
such Investor Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by the Investor Indemnitees or any of
them as a result of, or arising out of, or relating to (a) any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement for the registration of the Shares as originally filed or in any
amendment thereof, or in any related prospectus, or in any amendment thereof or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading; provided, however, that
the Company will not be liable in any such case to the extent that any such
loss, claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company by or on behalf of the Investor specifically for inclusion therein;
(b) any material misrepresentation or breach of any material representation or
material warranty made by the Company in this Agreement or any other
certificate, instrument or document contemplated hereby or thereby; (c) any
material breach of any material covenant, material agreement or material
obligation of the Company contained in this Agreement or any other certificate,
instrument or document contemplated hereby or thereby; or (d) any cause of
action, suit or claim brought or made against such Investor Indemnitee not
arising out of any action or inaction of the Investor Indemnitees, and arising
out of or resulting from the execution, delivery, performance or enforcement of
this Agreement or any other instrument, document or agreement executed pursuant
hereto by any of the Investor Indemnitees. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities, which is permissible under applicable law.
 
Section 5.02          Indemnification by the Investor. In consideration of the
Company’s execution and delivery of this Agreement, and in addition to all of
the Investor’s other obligations under this Agreement, the Investor shall
defend, protect, indemnify and hold harmless the Company and all of its
officers, directors, shareholders, employees and agents (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Company Indemnitees”) from and against any
and all Indemnified Liabilities incurred by the Company Indemnitees or any of
them as a result of, or arising out of, or relating to (a) any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement for the registration of the Shares as originally filed or in any
amendment thereof, or in any related prospectus, or in any amendment thereof or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading; provided, however, that
the Investor will only be liable for written information relating to the
Investor furnished to the Company by or on behalf of the Investor specifically
for inclusion in the documents referred to in the foregoing indemnity, and will
not be liable in any such case to the extent that any such loss, claim, damage
or liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made therein in reliance upon
and in conformity with written information furnished to the Investor by or on
behalf of the Company specifically for inclusion therein; (b) any
misrepresentation or breach of any representation or warranty made by the
Investor in this Agreement or any instrument or document contemplated hereby or
thereby executed by the Investor; (c) any breach of any covenant, agreement or
obligation of the Investor contained in this Agreement or any other certificate,
instrument or document contemplated hereby or thereby executed by the Investor;
or (d) any cause of action, suit or claim brought or made against such Company
Indemnitee not arising out of any action or inaction of any of the Company
Indemnitees and arising out of or resulting from the execution, delivery,
performance or enforcement of this Agreement or any other instrument, document
or agreement executed pursuant hereto by any of the Company Indemnitees. To the
extent that the foregoing undertaking by the Investor may be unenforceable for
any reason, the Investor shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities, which is permissible under
applicable law.
 
- 16 -

--------------------------------------------------------------------------------

Section 5.03          Notice of Claim. Promptly after receipt by an Investor
Indemnitee or Company Indemnitee of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving an
Indemnified Liability, such Investor Indemnitee or Company Indemnitee, as
applicable, shall, if a claim for an Indemnified Liability in respect thereof is
to be made against any indemnifying party under this Article V, deliver to the
indemnifying party a written notice of the commencement thereof; but the failure
to so notify the indemnifying party will not relieve it of liability under this
Article V except to the extent the indemnifying party is prejudiced by such
failure. The indemnifying party shall have the right to participate in, and, to
the extent the indemnifying party so desires, jointly with any other
indemnifying party similarly noticed, to assume control of the defense thereof
with counsel mutually reasonably satisfactory to the indemnifying party and the
Investor Indemnitee or Company Indemnitee, as the case may be; provided,
however, that an Investor Indemnitee or Company Indemnitee shall have the right
to retain its own counsel with the reasonable fees and expenses of not more than
one counsel for such Investor Indemnitee or Company Indemnitee to be paid by the
indemnifying party, if, in the reasonable opinion of counsel retained by the
indemnifying party, the representation by such counsel of the Investor
Indemnitee or Company Indemnitee and the indemnifying party would be
inappropriate due to actual or potential differing interests between such
Investor Indemnitee or Company Indemnitee and any other party represented by
such counsel in such proceeding. The Investor Indemnitee or Company Indemnitee
shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Investor Indemnitee or Company Indemnitee which relates to such action or
claim. The indemnifying party shall keep the Investor Indemnitee or Company
Indemnitee fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the prior written consent of the Investor Indemnitee or Company
Indemnitee, consent to entry of any judgment or enter into any settlement or
other compromise which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Investor Indemnitee or Company
Indemnitee of a release from all liability in respect to such claim or
litigation. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Investor Indemnitee
or Company Indemnitee with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The
indemnification required by this Article V shall be made by periodic payments of
the amount thereof during the course of the investigation or defense, as and
when bills are received and payment therefor is due.
 
- 17 -

--------------------------------------------------------------------------------

Section 5.04          Remedies. The remedies provided for in this Article V are
not exclusive and shall not limit any right or remedies which may otherwise be
available to any indemnified person at law or in equity. The obligations of the
parties to indemnify or make contribution under this Article V shall survive
expiration or termination of this Agreement for a period of three years.
 
Section 5.05          Limitation of Liability. Notwithstanding the foregoing, no
party shall be entitled to recover from the other party for punitive, indirect,
incidental or consequential damages.
 
Article VI.
Covenants of the Company
 
Section 6.01          Registration Statement.
 

(a)
Filing of a Registration Statement. The Company shall prepare and file with the
SEC, an initial Registration Statement covering the resale of the Registrable
Securities within twenty one days of the date hereof. The Company shall not have
the ability to request any Advances until the effectiveness of a Registration
Statement. Each Registration Statement shall contain the “Plan of Distribution”
section in substantially the form attached hereto as Exhibit C.  The Company
shall use its commercially reasonable efforts to have such initial Registration
Statement, and each other Registration Statement required to be filed pursuant
to the terms of this Agreement, declared effective by the SEC as soon as
practicable, and with respect to the initial Registration Statement, within 120
days of the date hereof.

 

(b)
Maintaining a Registration Statement. The Company shall use its commercially
reasonable efforts to maintain the effectiveness of any Registration Statement
with respect to Registrable Securities that has been declared effective at all
times during the Commitment Period or, if earlier, until such time as no
Registrable Securities registered thereunder remain outstanding (the
“Registration Period”). Notwithstanding anything to the contrary contained in
this Agreement, the Company shall ensure that, when filed and at all times while
effective, each Registration Statement (including, without limitation, all
amendments and supplements thereto) and the prospectus (including, without
limitation, all amendments and supplements thereto) used in connection with such
Registration Statement shall not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein, or necessary to
make the statements therein (in the case of prospectuses, in the light of the
circumstances in which they were made) not misleading.

 

(c)
Filing Procedures. Not less than one Trading Day prior to the filing of a
Registration Statement and not less than one Trading Day prior to the filing of
any related amendments and supplements to all Registration Statements (except
for any amendments or supplements caused by the filing of any annual reports on
Form 10-K, current reports on Form 8-K, and any similar or successor reports),
the Company shall furnish to the Investor copies of all such documents proposed
to be filed, which documents (other than those incorporated or deemed to be
incorporated by reference) will be subject to the reasonable and prompt review
of the Investor. The Investor shall furnish comments on a Registration Statement
and any related amendment and supplement to a Registration Statement to the
Company within 24 hours of the receipt thereof.  If the Investor fails to
provide comments to the Company within such 24-hour period, then the
Registration Statement, related amendment or related supplement, as applicable,
shall be deemed accepted by the Investor in the form originally delivered by the
Company to the Investor.

 
- 18 -

--------------------------------------------------------------------------------

 (d)
Delivery of Final Documents. The Company shall furnish to the Investor without
charge, (i) at least one copy of each Registration Statement as declared
effective by the SEC and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, all
exhibits and each preliminary prospectus, (ii) at the request of the Investor,
10 copies of the final prospectus included in such Registration Statement and
all amendments and supplements thereto (or such other number of copies as the
Investor may reasonably request) and (iii) such other documents as the Investor
may reasonably request from time to time in order to facilitate the disposition
of the Registrable Securities owned by the Investor pursuant to a Registration
Statement. Filing of the forgoing with the SEC via its EDGAR system shall
satisfy the requirements of this section.




(e)
Amendments and Other Filings. The Company shall (i) use its commercially
reasonable efforts to keep a Registration Statement effective at all times
during the Registration Period, and in furtherance thereof shall prepare and
file with the SEC such amendments (including post-effective amendments) and
supplements to a Registration Statement and the related prospectus used in
connection with such Registration Statement, which prospectus is to be filed
pursuant to Rule 424 promulgated under the Securities Act, and prepare and file
with the SEC such additional Registration Statements in order to register for
resale under the Securities Act all of the Registrable Securities; (ii) cause
the related prospectus to be amended or supplemented by any required prospectus
supplement (subject to the terms of this Agreement), and as so supplemented or
amended to be filed pursuant to Rule 424; and (iii) provide the Investor copies
of all correspondence from and to the SEC relating to a Registration Statement
(provided that the Company may excise any information contained therein which
would constitute material non-public information). In the case of amendments and
supplements to a Registration Statement which are required to be filed pursuant
to this Agreement (including pursuant to this Section 6.01(e)) by reason of the
Company’s filing a report on Form 10-K, Form 10-Q, Form 8-K or any analogous
report under the Exchange Act, the Company shall incorporate such report by
reference into the Registration Statement, if applicable, or shall file such
amendments or supplements with the SEC either on the day on which the Exchange
Act report is filed which created the requirement for the Company to amend or
supplement the Registration Statement, if feasible, or otherwise promptly
thereafter.




(f)
Blue-Sky. The Company shall use its commercially reasonable efforts to, if
applicable, (i) register and qualify the Registrable Securities covered by a
Registration Statement under such other securities or “blue sky” laws of such
jurisdictions in the United States as the Investor reasonably requests, (ii)
prepare and file in those jurisdictions, such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (w) make any change to its Articles of
Incorporation or Bylaws, (x) qualify to do business in any jurisdiction where it
would not otherwise be required to qualify but for this Section 6.01(f), (y)
subject itself to general taxation in any such jurisdiction, or (z) file a
general consent to service of process in any such jurisdiction. The Company
shall promptly notify the Investor of the receipt by the Company of any
notification with respect to the suspension of the registration or qualification
of any of the Registrable Securities for sale under the securities or “blue sky”
laws of any jurisdiction in the United States or its receipt of actual notice of
the initiation or threat of any proceeding for such purpose.

 
- 19 -

--------------------------------------------------------------------------------

Section 6.02          Listing of Common Stock. The Company shall use its
commercially reasonable efforts to maintain the Common Stock’s authorization for
quotation on the Principal Market and shall notify the Investor promptly if the
Common Stock shall cease to be authorized for quotation on the Principal Market.


Section 6.03          Opinion of Counsel. Upon the signing of this Agreement,
and in any event prior to the initial Registration Statement is filed, the
Company shall cause its securities counsel to deliver to the Investor an opinion
in a form satisfactory to the Investor for a transaction of this type confirming
that the execution and delivery of this Agreement and the performance of this
Agreement by the Company does not conflict with or result in a violation of the
Articles of Incorporation of the Company or any agreement or instrument to which
the Company is a party.


Section 6.04          Exchange Act Registration. The Company will file in a
timely manner all reports and other documents required of it as a reporting
company under the Exchange Act and will not take any action or file any document
(whether or not permitted by Exchange Act or the rules thereunder) to terminate
or suspend its reporting and filing obligations under the Exchange Act.


Section 6.05          Transfer Agent Instructions. Upon effectiveness of the
Registration Statement the Company shall (if required by the transfer agent for
the Common Stock) cause legal counsel for the Company to deliver to the transfer
agent for  the Common Stock (with a copy to the Investor) confirmation that such
Registration Statement has been declared effective by the SEC and instructions
to issue Common Stock to the Investor free of restrictive legends upon each
Advance for so long as the Registration Statement remains in effect.


Section 6.06          Corporate Existence. The Company will take all steps
necessary to preserve and continue the corporate existence of the Company during
the Commitment Period.
 
- 20 -

--------------------------------------------------------------------------------

Section 6.07          Notice of Certain Events Affecting Registration;
Suspension of Right to Make an Advance. The Company will immediately notify the
Investor, and confirm in writing, upon its becoming aware of the occurrence of
any of the following events in respect of a Registration Statement or related
prospectus relating to an offering of Registrable Securities: (i) receipt of any
request for additional information by the SEC or any other Federal or state
governmental authority during the period of effectiveness of the Registration
Statement for amendments or supplements to the Registration Statement or related
prospectus; (ii) the issuance by the SEC or any other Federal governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) receipt
of any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation or written threat of any proceeding for such
purpose; (iv) the happening of any event that makes any statement made in the
Registration Statement or related prospectus of any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in the Registration Statement, related
prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the related prospectus, it will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or of the necessity to amend the Registration Statement or
supplement a related prospectus to comply with the Securities Act or any other
law; and (v) the Company’s reasonable determination that a post-effective
amendment to the Registration Statement would be appropriate (other than, in the
case of this clause (v), for routine post-effective amendments required in order
to maintain the effectiveness of a Registration Statement filed on Form S-1);
and the Company will promptly make available to the Investor any such supplement
or amendment to the related prospectus. The Company shall not deliver to the
Investor any Advance Notice, and the Investor shall not sell any Registrable
Securities pursuant to a Registration Statement, during the continuation of any
of the foregoing events (each of the events described in the immediately
preceding clauses (i) through (v), inclusive, a “Material Outside Event”).


Section 6.08          Consolidation. If an Advance Notice has been delivered to
the Investor, then the Company shall not effect any consolidation of the Company
with or into, or a transfer of all or substantially all the assets of the
Company to an entity other than a Subsidiary before the transaction contemplated
in such Advance Notice has been closed in accordance with Section 2.02 hereof.
The Company shall not give an Advance Notice if a shareholder meeting, or the
record date for any shareholder meeting, would fall during the period beginning
on the Advance Notice Date and ending 5 Trading Days following the closing of
such Advance.


Section 6.09          Issuance of the Company’s Common Stock. Assuming the
accuracy of the representations made by the Investor in Section 2.04, the
issuance and sale of the Shares hereunder shall be made in accordance with the
provisions and requirements of Regulation D and any applicable state securities
laws.


Section 6.10          Market Activities. The Company will not, directly or
indirectly, take any action designed to cause or result in, or that constitutes
or might reasonably be expected to constitute, the stabilization or manipulation
of the price of any security of the Company under Regulation M of the Exchange
Act.


Section 6.11          Opinion of Counsel Concerning Resales. Provided that the
Investor’s resale of Common Stock received pursuant to this Agreement may be
freely sold by the Investor either pursuant to an effective Registration
Statement, in accordance with Rule 144, or otherwise, the Company shall obtain
for the Investor, at the Company’s expense, any and all opinions of counsel
which may be required by any party including the Company’s transfer agent, to
issue such shares free of restrictive legends, or to remove legends from such
shares.
 
- 21 -

--------------------------------------------------------------------------------

Section 6.12          Expenses. The Company, whether or not the transactions
contemplated hereunder are consummated or this Agreement is terminated, will pay
all expenses incident to the performance of its obligations hereunder, including
but not limited to (i) the preparation, printing and filing of the Registration
Statement and each amendment and supplement thereto, of each prospectus and of
each amendment and supplement thereto; (ii) the preparation, issuance and
delivery of any Shares issued pursuant to this Agreement, (iii) all fees and
disbursements of the Company’s counsel, accountants and other advisors, (iv) the
qualification of the Shares under securities laws in accordance with the
provisions of this Agreement, including filing fees in connection therewith, (v)
the printing and delivery of copies of any prospectus and any amendments or
supplements thereto, (vi) the fees and expenses incurred in connection with the
listing or qualification of the Shares for trading on the Principal Market, or
(vii) filing fees of the SEC and the Principal Market.


Section 6.13          Sales. Without the written consent of the Investor, the
Company will not, directly or indirectly, offer to sell, sell, contract to sell,
grant any option to sell or otherwise dispose of any Common Stock (other than
the Shares offered pursuant to the provisions of this Agreement, the issuance of
shares upon the exercise, conversion or exchange of outstanding options,
warrants or other securities of the Company or any of the Subsidiaries, and/or
the issuance of shares under publicly disclosed equity compensation plans of the
Company) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire, Common Stock (other than the
issuance of stock options and other equity award under publicly disclosed equity
compensation plans of the Company) during the period beginning on the 5th
Trading Day immediately prior to an Advance Notice Date and ending on the 5th
Trading Day immediately following the corresponding Advance Date.


Section 6.14          Current Report.  The Company shall not, and the Company
shall cause the Subsidiaries and each of its and their respective officers,
directors, employees and agents not to, provide the Investor with any material,
non-public information regarding the Company or any of its Subsidiaries without
the express prior written consent of the Investor (which may be granted or
withheld in the Investor’s sole discretion).  Notwithstanding anything contained
in this Agreement to the contrary, the Company expressly agrees that it shall
publicly disclose, no later than four (4) Trading Days following the date
hereof, any information communicated to the Investor by or, to the knowledge of
the Company, on behalf of the Company in connection with the transactions
contemplated herein, which, following the date hereof would, if not so
disclosed, constitute material, non-public information regarding the Company and
the Subsidiaries.


Section 6.15          Black-out Periods. Notwithstanding any other provision of
this Agreement, the Company shall not deliver an Advance Notice during any
Company black-out periods or during any other period in which the Company is, or
could be deemed to be, in possession of material non-public information.
 
- 22 -

--------------------------------------------------------------------------------

Section 6.16          Use of Proceeds. The Company will use the proceeds from
the sale of the Common Stock hereunder for working capital and other general
corporate purposes or, if different, in a manner consistent with the application
thereof described in the Registration Statement. The Company will not, directly
or indirectly, use the proceeds of the transactions contemplated herein, or
lend, contribute, facilitate or otherwise make available such proceeds to any
Person, (i) to fund, either directly or indirectly, any activities or business
of or with any Person that is identified on the list of Specially Designated
Nationals and Blocker Persons maintained by OFAC, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions or Sanctions Programs, or (ii) in any other manner that
will result in a violation of Sanctions.


Section 6.17          Compliance with Laws. The Company shall comply with all
material Applicable Laws and will not take any action which will cause the
Investor to be in violation of any material Applicable Laws.


Article VII.
Conditions for Advance and Conditions to Closing


Section 7.01          Conditions Precedent to the Right of the Company to
Deliver an Advance Notice. The right of the Company to deliver an Advance Notice
and the obligations of the Investor hereunder with respect to an Advance is
subject to the satisfaction by the Company, on each Advance Notice Date (a
“Condition Satisfaction Date”), of each of the following conditions:



(a)
Accuracy of the Company’s Representations and Warranties. The representations
and warranties of the Company in this Agreement and each other Transaction
Document to which the Company is a party shall be true and correct in all
material respects.




(b)
Registration of the Common Stock with the SEC. There is an effective
Registration Statement pursuant to which the Investor is permitted to utilize
the prospectus thereunder to resell all of the Shares issuable pursuant to such
Advance Notice. The Company shall have filed with the SEC all reports, notices
and other documents required under the Exchange Act and applicable SEC
regulations during the twelve-month period immediately preceding the applicable
Condition Satisfaction Date.




(c)
Authority. The Company shall have obtained all permits and qualifications
required by any applicable state for the offer and sale of all of the Shares
issuable pursuant to such Advance Notice, or shall have the availability of
exemptions therefrom. The sale and issuance of such Shares shall be legally
permitted by all laws and regulations to which the Company is subject.




(d)
No Material Outside Event. No Material Outside Event shall have occurred and be
continuing.




(e)
Performance by the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the applicable Condition Satisfaction Date.

 
- 23 -

--------------------------------------------------------------------------------

(f)
No Injunction. No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits or
directly and materially adversely affects any of the transactions contemplated
by this Agreement, and no proceeding shall have been commenced that may have a
Material Adverse Effect.




(g)
No Suspension of Trading in or Delisting of Common Stock. The Common Stock is
quoted trading on a Principal Market and all of the Shares issuable pursuant to
such Advance Notice will be listed or quoted for trading on such Principal
Market and the Company believes, in good faith, that trading of the Common Stock
on a Principal Market will continue uninterrupted for the foreseeable future.
The issuance of Shares with respect to the applicable Advance Notice will not
violate the shareholder approval requirements of the Principal Market. The
Company shall not have received from the Principal Market any written notice
threatening the continued listing or quotation of the Common Stock on the
Principal Market.




(h)
Authorized. There shall be a sufficient number of authorized but unissued and
otherwise unreserved Common Stock for the issuance of all of the Shares issuable
pursuant to such Advance Notice.




(i)
Executed Advance Notice. The Investor shall have received the Advance Notice
executed by an officer of the Company and the representations contained in such
Advance Notice shall be true and correct as of the applicable Condition
Satisfaction Date.




(j)
Consecutive Advance Notices. With respect to the initial Advance Notice, at
least 30 days have elapsed since the Effective Date, and with respect to
subsequent Advance Notice, the Company shall have delivered all Shares relating
to all prior Advances.



Article VIII.
Non-Disclosure of Non-Public Information


The Company covenants and agrees that it shall refrain from disclosing, and
shall cause its officers, directors, employees and agents to refrain from
disclosing, any material non-public information (as determined under the
Securities Act or the Exchange Act) to the Investor, unless prior to disclosure
of such information the Company identifies such information as being material
non-public information and provides the Investor with the opportunity to accept
or refuse to accept such material non-public information for review.  Unless
specifically agreed to in writing, in no event shall the Investor have a duty of
confidentially, or be deemed to have agreed to maintain information in
confidence, with respect to (i) any information disclosed in violation of this
provision or (ii) the delivery of any Advance Notices.


Article IX.
Non Exclusive Agreement


Notwithstanding anything contained herein, this Agreement and the rights awarded
to the  Investor hereunder are non-exclusive, and, subject to the provisions in
Section 6.13, the Company and the Subsidiaries may, at any time throughout the
term of this Agreement and thereafter, issue and allot, or undertake to issue
and allot, any shares and/or securities and/or convertible notes, bonds,
debentures, options to acquire shares or other securities and/or other
facilities which may be converted into, exchanged for or replaced by Common
Stock or other securities of the Company, and to extend, renew and/or recycle
any bonds and/or debentures, and/or grant any rights with respect to its
existing and/or future share capital.
 
- 24 -

--------------------------------------------------------------------------------

Article X.
Choice of Law/Jurisdiction


This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New York without regard to the principles of conflict of laws.
The parties further agree that any action between them shall be heard in New
York County, New York, and expressly consent to the jurisdiction and venue of
the Supreme Court of New York, sitting in New York County, New York and the
United States District Court of the Southern District of New York, sitting in
New York, New York, for the adjudication of any civil action asserted pursuant
to this paragraph.


Article XI. Assignment; Termination


Section 11.01        Assignment. Neither this Agreement nor any rights of the
parties hereto may be assigned to any other Person.


Section 11.02        Termination.



(a)
Unless earlier terminated as provided hereunder, this Agreement shall terminate
automatically on the earlier of (i) the second anniversary of the Effective
Date, or (ii) the date on which the Investor shall have made payment of Advances
pursuant to this Agreement in the aggregate amount of the Commitment Amount.




(b)
The Company may terminate this Agreement effective upon fifteen Trading Days’
prior written notice to the Investor; provided that (i) there are no outstanding
Advance Notices, the Shares under which have yet to be issued, and (ii) the
Company has paid all amounts owed to the Investor pursuant to this Agreement. If
the Company terminates this Agreement effective any time prior to the 18-month
anniversary of the Effective Date, then, unless the Company has received payment
of Advances pursuant to this Agreement in the aggregate amount of $1,000,000 or
more (not including the Initial Shares), the Company shall pay to the Investor a
termination fee in the amount of $100,000, on the effective date of termination,
by wire transfer of immediately available funds to the account designated by the
Investor.  This Agreement may be terminated at any time by the mutual written
consent of the parties, effective as of the date of such mutual written consent
unless otherwise provided in such written consent.




(c)
Nothing in this Section 11.02 shall be deemed to release the Company or the
Investor from any liability for any breach under this Agreement, or to impair
the rights of the Company and the Investor to compel specific performance by the
other party of its obligations under this Agreement prior to termination. The
indemnification provisions contained in Article V shall survive termination
hereunder.

 
- 25 -

--------------------------------------------------------------------------------

Article XII. Notices


Any notices, consents, waivers, or other communications required or permitted to
be given under the terms of this Agreement must be in writing and will be deemed
to have been delivered (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile or e-mail if sent on a Trading Day, or, if not
sent on a Trading Day, on the immediately following Trading Day, provided a copy
is mailed by U.S. certified mail, return receipt requested or overnight carrier;
(iii) 7 days after being sent by U.S. certified mail, return receipt requested,
or (iv) 1 day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same. The
addresses and facsimile numbers for such communications, except for Advance
Notices which shall be delivered in accordance with Exhibit A hereof, shall be:
 
Leafbuyer Technologies, Inc.
If to the Company, to:
Attention: Kurt L. Rossner, CEO
 
6888 South Clinton Street
 
3rd Floor
 
Greenwood Village, CO 80112
     
Telephone:
(720) 235-0099  
Email:
krossner@leafbuyer.com      
With a copy to (which shall not
Constitute notice or delivery of process) to:
 
Kane Kessler, P.C.
 
666 Third Avenue
 
New York, NY 10017
     
Attention: Peter Campitiello, Esq.
 
Telephone:  (212) 519-5109
 
Email: pcampitiello@kanekessler.com
   
If to the Investor(s):
YA II PN, Ltd.
 
1012 Springfield Avenue
 
Mountainside, NJ 07092
 
Attention:
Mark Angelo  
Portfolio Manager
 
Telephone:
(201) 985-8300  
Email: mangelo@yorkvilleadvisors.com

 
- 26 -

--------------------------------------------------------------------------------

With a copy (which shall not
constitute notice or delivery of process) to:
 
David Gonzalez, Esq.
 
1012 Springfield Avenue
 
Mountainside, NJ 07092
 
Telephone:
(201) 985-8300  
Email:
legal@yorkvilleadvisors.com

 
Either party may change its information contained in this Article XII by
delivering notice to the other party as set forth herein.


Article XIII. Miscellaneous
 
Section 13.01        Counterparts. This Agreement may be executed in identical
counterparts, both of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party.  Facsimile or other electronically scanned and
delivered signatures, including by e-mail attachment, shall be deemed originals
for all purposes of this Agreement.


Section 13.02        Entire Agreement; Amendments. This Agreement supersedes all
other prior oral or written agreements between the Investor, the Company, their
respective affiliates and persons acting on their behalf with respect to the
matters discussed herein, and this Agreement, and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the party to be charged with enforcement.


Section 13.03        Reporting Entity for the Common Stock. The reporting entity
relied upon for the determination of the trading price or trading volume of the
Common Stock on any given Trading Day for the purposes of this Agreement shall
be Bloomberg, L.P. or any successor thereto. The written mutual consent of the
Investor and the Company shall be required to employ any other reporting entity.


Section 13.04        Structuring and Due Diligence Fee. Each of the parties
shall pay its own fees and expenses (including the fees of any attorneys,
accountants, appraisers or others engaged by such party) in connection with this
Agreement and the transactions contemplated hereby.


Section 13.05        Commitment Fee. The Company shall pay a commitment fee by
issuing 100,000 shares of Common Stock (the “Commitment Fee Shares”) to YA
Global II SPV, LLC, a wholly owned subsidiary of the Investor on or before the
third Trading Day following the date hereof.


Section 13.06        Brokerage. Each of the parties hereto represents that,
except for the payments set forth on Schedule 13.06, it has had no dealings in
connection with this transaction with any finder or broker who will demand
payment of any fee or commission from the other party. The Company, on the one
hand, and the Investor, on the other hand, agree to indemnify the other against
and hold the other harmless from any and all liabilities to any person claiming
brokerage commissions or finder’s fees on account of services purported to have
been rendered on behalf of the indemnifying party in connection with this
Agreement or the transactions contemplated hereby.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
- 27 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Standby Equity
Distribution Agreement to be executed by the undersigned, thereunto duly
authorized, as of the date first set forth above.
 

 
COMPANY:
 
Leafbuyer Technologies, Inc.

 

 
By:

 
Name:
Kurt L. Rossner  
Title:
Chief Executive Officer

 

 
INVESTOR: 
 
YA II PN, Ltd.
       
By:
Yorkville Advisors Global, LP  
Its:
Investment Manager

 

 
By:
Yorkville Advisors Global II, LLC  
Its:
General Partner       By:  
Name:
 
Title:

 
- 28 -

--------------------------------------------------------------------------------

EXHIBIT A
ADVANCE NOTICE


LEAFBUYER TECHNOLOGIES, INC.
 
Dated:
 
 
Advance Notice Number:
 

 
The undersigned, _______________________ hereby certifies, with respect to the
sale of Common Stock of LEAFBUYER TECHNOLOGIES, INC. (the “Company”) issuable in
connection with this Advance Notice, delivered pursuant to that certain Standby
Equity Distribution Agreement, dated as of April ___, 2018 (the “Agreement”), as
follows:


1.            The undersigned is the duly elected ______________ of the Company.


2.            There are no fundamental changes to the information set forth in
the Registration Statement which would require the Company to file a
post-effective amendment to the Registration Statement.


3.            The Company has performed in all material respects all covenants
and agreements to be performed by the Company and has complied in all material
respects with all obligations and conditions contained in the Agreement on or
prior to the Advance Notice Date, and shall continue to perform in all material
respects all covenants and agreements to be performed by the Company through the
applicable Advance Date. All conditions to the delivery of this Advance Notice
are satisfied as of the date hereof.


4.            The Advance requested is _____________________.


5.            The Minimum Acceptable Price with respect to this Advance Notice
is _________ (80% of the closing price of the Common Stock on the Principal
Market on (i) the Advance Notice Date if this Advance Notice is delivered after
the close of the Principal Market, or (ii) the last Trading Day immediately
prior to the Advance Notice Date if the Advance Notice is delivered prior to the
close of the Principal Market).


6.            The number of shares of Common Stock of the Company outstanding as
of the date hereof is ___________.
 
The undersigned has executed this Advance Notice as of the date first set forth
above.



 
LEAFBUYER TECHNOLOGIES, INC.

 

 
By:
 

 

--------------------------------------------------------------------------------

EXHIBIT B
FORM OF SETTLEMENT DOCUMENT


VIA EMAIL
 
LEAFBUYER TECHNOLOGIES, INC.
Attn:
Email:
 

 
Below please find the settlement information with respect to the Advance Notice
Date of:
 
1.
Amount of Advance Notice
 
2.
Minimum Acceptable Price for this Advance
 
3.
Number of Excluded Days (if any)
 
4.
Adjusted Advance Amount (after taking into account any adjustments pursuant to
Section 2.01 other than any amount pursuant to Section 2.01(c)(ii)):
 
5.
Market Price
 
6.
Purchase Price (Market Price x 92%) per share
 
7.
Number of Shares due to Investor (number 4 ÷ by number 6, rounded to nearest
whole share)
 

 
If there were any Excluded Days then add the following (see Section 2.01(c)):
 
8.
Number of Shares Sold by Investor on Excluded Days
 
9.
Additional Amount to be paid by Investor (Shares in number 8 x Minimum
Acceptable Price)
 
10.
Total Amount to be paid to Company (number 4 + number 9):
 
11.
Total Shares to be issued to Investor (number 7 + number 10):
 

 
Please issue the number of Shares due to the Investor to the account of the
Investor as follows:


INVESTOR’S DTC PARTICIPANT #:


ACCOUNT NAME:
ACCOUNT NUMBER:
ADDRESS:
CITY:
COUNTRY:
CONTACT PERSON:
 
NUMBER AND/OR EMAIL:



 
Sincerely,
 
YA II PN, LTD.

 
Approved By LEAFBUYER TECHNOLOGIES, INC.:
 
Name:
 

 

--------------------------------------------------------------------------------

EXHIBIT C
 
PLAN OF DISTRIBUTION
 
The Selling Stockholder and any of its pledgees, assignees and
successors-in-interest may, from time to time, sell shares of common stock
offered by this prospectus, which we refer to as the resale shares, either on
the OTCQB or any other stock exchange, market or trading facility on which the
common stock is then traded or in private transactions. These sales may be at
fixed or negotiated prices. The Selling Stockholder may use any one or more of
the following methods when selling the resale shares:



·
ordinary brokerage transactions and transactions in which a broker‑dealer
solicits purchasers;




·
block trades in which a broker‑dealer attempts to sell resale shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;




·
purchases by a broker‑dealer as principal, for resale by the broker‑dealer for
its account;




·
an exchange distribution in accordance with the rules of the applicable
exchange;




·
privately negotiated transactions;




·
sale of a specified number of resale shares at a stipulated price per share, as
a broker‑dealer may agree upon with the Selling Stockholder from time to time;




·
writing or settlement of options or other hedging transactions, whether through
an options exchange or otherwise;




·
a combination of any such methods of sale; or




·
any other method permitted by applicable law.



The Selling Stockholder may sell resale shares in accordance with Rule 144 under
the Securities Act of 1933, or the Securities Act, rather than under this
prospectus.


Broker‑dealers engaged by the Selling Stockholder may arrange for other
brokers‑dealers to participate in sales. Broker‑dealers may receive commissions
or discounts from the Selling Stockholder (or, if any broker‑dealer acts as
agent for the purchaser of resale shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with FINRA Rule 2121.
 

--------------------------------------------------------------------------------

The Selling Stockholder is, and any broker-dealer or agent that is involved in
selling resale shares may be deemed to be, an “underwriter” within the meaning
of Section 2(a)(11) of the Securities Act in connection with such sales. In such
event, any commissions received by such a broker-dealer or agent and any profit
on the resale of the resale shares purchased by the broker-dealer may be deemed
to be underwriting commissions or discounts under the Securities Act. There is
no underwriter (other than the Selling Stockholder and any broker-dealer or
agent deemed to be an underwriter as described above) or coordinating broker
acting in connection with the proposed sale of the resale shares by the Selling
Stockholder. The Selling Stockholder has informed us that it does not have any
written or oral agreement or understanding, directly or indirectly, with any
person to distribute resale shares. In no event shall any broker-dealer receive
fees, commissions and markups that, in the aggregate, would exceed eight percent
(8%) of gross proceeds from a sale of resale shares.


Because the Selling Stockholder is an “underwriter” within the meaning of the
Securities Act, it is subject to the prospectus delivery requirements of the
Securities Act including Rule 172 thereunder.


We have agreed to keep this prospectus effective until the earlier of (i) the
date on which the resale shares may be resold by the Selling Stockholders
without registration and without regard to any time, volume or manner
limitations by reason of Rule 144 under the Securities Act or any other rule of
similar effect or (ii) all of the resale shares have been sold pursuant to this
prospectus or Rule 144 under the Securities Act or any other rule of similar
effect. The resale shares will be sold only through registered or licensed
brokers or dealers if required under applicable state securities laws. In
addition, in certain states, the resale shares may not be sold unless they have
been registered or qualified for sale in the applicable state or an exemption
from the registration or qualification requirement is available and is complied
with.


Expenses, Indemnification


We will not receive any of the proceeds from the sale of resale shares by the
Selling Stockholder and will bear all expenses related to the registration of
this offering, but will not pay for any commissions, fees or discounts, if any,
relating to the sale of resale shares by the Selling Stockholder. We have agreed
to indemnify the Selling Stockholder against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.


Supplements


In the event of a material change in the plan of distribution disclosed in this
prospectus, the Selling Stockholder will not be able to effect transactions in
the resale shares pursuant to this prospectus until such time as a
post-effective amendment to the registration statement is filed with, and
declared effective by, the SEC.


Regulation M


We have informed the Selling Stockholder that it is required to comply with
Regulation M promulgated under the Securities Exchange Act of 1934 with respect
to any purchase or sale of our common stock. In general, Rule 102 under
Regulation M prohibits any person connected with a distribution of our common
stock from directly or indirectly bidding for, or purchasing for any account in
which it has a beneficial interest, any of the resale shares or any right to
purchase the resale shares, for a period of one trading day before and after
completion of its participation in the distribution.
 

--------------------------------------------------------------------------------

During any distribution period, Regulation M prohibits the Selling Stockholder
and any other persons engaged in the distribution from engaging in any
stabilizing bid or purchasing our common stock except for the purpose of
preventing or retarding a decline in the open market price of the common stock.
None of these persons may affect any stabilizing transaction to facilitate any
offering at the market.


We have also advised the Selling Stockholder that it should be aware that the
anti‑manipulation provisions of Regulation M under the Exchange Act will apply
to purchases and sales of common stock by the Selling Stockholder, and that
there are restrictions on market-making activities by persons engaged in the
distribution of the resale shares. Under Regulation M, the Selling Stockholder
or its agents may not bid for, purchase, or attempt to induce any person to bid
for or purchase, shares of our common stock while the Selling Stockholder is
distributing resale shares. Regulation M may prohibit the Selling Stockholder
from covering short sales by purchasing resale shares while the distribution is
taking place, despite any contractual rights to do so under our agreement with
the Selling Stockholder. We have advised the Selling Stockholder that it should
consult with its own legal counsel to ensure compliance with Regulation M.
 
 

--------------------------------------------------------------------------------